Simmons, C. J.
1. It being alleged in an indictment under the act of October 12, 1885, for an attempt to wreck a railroad train, that the railroad upon which the attempt was made was the railroad of the Southern Railway Company, and it not being alleged nor necessary to allege that the railroad was owned qr operated by an incorporated company,, there was no error in permitting the State to show by parol that the road was in fact known as the railroad of the Southern Railway Company, and it was not necessary to produce the charter of the company.
*214July 8, 1895.
By two Justices.
Indictment for attempt to wreck railroad train. Before Judge Kimsey. Hall superior court. January term, 1895.
Fletcher M. Johnson, for plaintiffs in error.
Howard Thompson, solicitor-general, contra.
2. The evidence, though not so conclusive as to be entirely satisfactory to this court, if dealing with it originally, was nevertheless sufficient to authorize the verdict; and the same having been approved by the trial judge, this court will not control his discretion in refusing to grant a new trial.

Judgment Affirmed.